DETAILED ACTION
Conclusion
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US 4,586,790) in view of Tsunekawa (US 2015/0301385).
Regarding claim 1, Umeda discloses a transmittance-variable device (see figures 4 and 15, for instance), comprising: a retardation film (12a), a liquid crystal alignment film (4); and a transmittance-variable layer (6) configured to generate a polarization component, wherein the retardation film (42), the liquid crystal alignment film (4) and the transmittance-variable layer (6) are comprised in the above order, and wherein a smallest angle among angles between a slow axis (see figure 4, ‘a’) of the retardation film and an alignment direction (see figure 4, ‘D’, which is the same as the alignment direction, see column 5, lines 10-12) of the liquid crystal alignment film is in a range of 0 degrees to 70 degrees (±3 degrees, see column 6, lines 34-36), wherein the transmittance-variable layer (6) is an active liquid crystal layer comprising a liquid crystal compound and a dichroic dye (See figure 15, column 8, lines 10-17), wherein the liquid crystal alignment film (4) determines an initial orientation of the liquid crystal compound in the active liquid crystal layer (6). However, Umeda does not expressly disclose wherein the retardation film has an in-plane retardation of 5,000 nm or more for light having a wavelength of 550 nm.
Tsunekawa discloses a transmittance-variable device (see figures 1 and 5, for instance), including a retardation film (42) having an in-plane retardation of 5,000 nm or more ([0054]-[0055]) for light having a wavelength of 550 nm; a liquid crystal alignment film (within display 20); and a transmittance-variable layer (liquid crystal layer of 20) configured to generate a polarization component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the retardation layer value of Tsunekawa in the device of Umeda. The motivation for doing so would have been to prevent the occurrence of the rainbow interference pattern on the display screen of the liquid crystal display device, as taught by Tsunekawa ([0055]).
Claims 2-8, 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Tsunekawa, and in further view of Madokoro et al. (US 5,519,523).
Regarding claim 2, Umeda in view of Tsunekawa discloses the transmittance-variable device according to claim 1. However, Umeda in view of Tsunekawa does not expressly disclose wherein a ratio (Tmax/Tmin) of a maximum transmittance (Tmax) to a minimum transmittance (Tmin) is in a range from 1.5 to 10.
Madokoro discloses a transmittance-variable device (see figures 1 and 5, for instance), wherein a ratio (Tmax/Tmin) of a maximum transmittance (Tmax) to a minimum transmittance (Tmin) is in a range from 1.5 to 10 (see figure 5, for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transmittance ratio of Madokoro in the device of Umeda. The motivation for doing so would have been to obtain high contrast and good viewing angle characteristic, as taught by Madokoro (column 1, lines 8-11).
Regarding claim 3, Umeda in view of Tsunekawa, and in further view of Madokoro discloses the transmittance-variable device according to claim 1, wherein the liquid crystal alignment film (4) is formed on a surface of the retardation film (12a).
Regarding claim 4, Umeda in view of Tsunekawa, and in further view of Madokoro discloses the transmittance-variable device according to claim 1, further comprising a substrate (12b) on having a first surface of on which the liquid crystal alignment film (4) is formed, wherein the retardation film (12a) is attached to a second surface of the substrate (4) on which the liquid crystal alignment film is not formed.
Regarding claim 5, Umeda in view of Tsunekawa, and in further view of Madokoro discloses the transmittance-variable device according to claim 1, wherein the active liquid crystal layer (14) is configured to form a horizontal orientation mode or an oblique orientation mode (column 5, lines 16-17).
Regarding claim 6, Umeda in view of Tsunekawa, and in further view of Madokoro discloses the transmittance-variable device according to claim 5, wherein the horizontal orientation mode and the oblique orientation mode are twist modes (column 5, lines 16-17).
Regarding claim 7, Umeda in view of Tsunekawa, and in further view of Madokoro discloses the transmittance-variable device according to claim 1, wherein the active liquid crystal layer is configured to implement a twist orientation mode (column 5, lines 16-17), and wherein an angle between the slow axis of the retardation film (12a, see figure 4, ‘a’) and the alignment direction of the liquid crystal alignment film (4) measured along a twisting direction of the twist orientation mode is in a range from 0 degrees to 70 degrees (Fig. 4, ‘D’, same as the alignment direction, col. 5, lines 10-12).
Regarding claim 8, Umeda in view of Tsunekawa, and in further view of Madokoro discloses the transmittance-variable device according to claim 7, wherein the twist orientation mode is a horizontal twist orientation mode or an oblique twist orientation mode (column 5, lines 16-17).
Regarding claim 10, Umeda in view of Tsunekawa, and in further view of Madokoro discloses the transmittance-variable device according to claim 7, wherein the liquid crystal layer comprises a chiral agent (‘cholesteric liquid crystal’, col. 8, ln. 14-15).
Regarding claim 11, Umeda in view of Tsunekawa, and in further view of Madokoro discloses the transmittance-variable device according to claim 1, wherein the active liquid crystal layer has a thickness of 20 μm or less ([0170], see Tsunekawa for example).
Regarding claim 14, Umeda in view of Tsunekawa, and in further view of Madokoro discloses the transmittance-variable device according to claim 1, the retardation film has the in-plane retardation between 5000 nm and 50,000 nm (see Tsunekawa [0054]).
Regarding claim 15, Umeda in view of Tsunekawa, and in further view of Madokoro discloses the transmittance-variable device according to claim 1, wherein the liquid crystal layer has a thickness between 0.01 um to 20 um (Tsunekawa [0073]-[0074]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Tsunekawa, and in further view of Madokoro, and in further view of Isoda et al. (US 2017/0320292).
Regarding claim 12, Umeda in view of Tsunekawa, and in further view of Madokoro discloses the transmittance-variable device of claim 1. However, Umeda in view of Tsunekawa, and in further view of Madokoro does not expressly disclose an eyewear, comprising: a left eye lens and a right eye lens; and a frame configured to support the left eye lens and the right eye lens, wherein each of the left eye lens and the right eye lens comprises the transmittance-variable device of claim 1.
Isoda discloses an eyewear (see figure 1, for instance), comprising: a left eye lens and a right eye lens; and a frame configured to support the left eye lens and the right eye lens ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transmittance ratio of Madokoro in the device of Umeda, such that wherein each of the left eye lens and the right eye lens comprises the transmittance-variable device. The motivation for doing so would have been to obtain a polarizing sunglasses device with a plastic frame structure that prevents the entrance of external contaminants and reduces breakage, as taught by Isoda ([0008]-[0009]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/23/2022